                                          Case 5:17-cv-04000-BLF Document 56 Filed 12/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JERRY MARTIN MIRANDA,
                                  11                                                     Case No. 17-04000 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER GRANTING MOTION FOR
Northern District of California




                                                 v.                                      EXTENSION TO FILE APPEAL
 United States District Court




                                  13

                                  14     R. K. SWIFT, et al.,
                                  15                  Defendants.
                                  16                                                     (Docket No. 55)

                                  17

                                  18          Plaintiff, a California state prisoner, filed a pro se civil rights complaint under 42
                                  19   U.S.C. § 1983. On November 2, 2020, the Court granted Defendants’ motion to dismiss
                                  20   this action and entered judgment the same day. Dkt. Nos. 53, 54. On December 7, 2020,
                                  21   Plaintiff filed a motion for an extension of time to file an appeal because of increased
                                  22   prison restrictions due to COVID-19; the motion was signed and dated November 30,
                                  23   2020, and mailed the same day. Dkt. No. 55-1 at 2; Dkt. No. 55-2.
                                  24          An appeal of right may be taken only by filing a valid notice of appeal in the district
                                  25   court within the time allowed by the Federal Rules of Appellate Procedure. Fed. R. App.
                                  26   P. 3(a)(1). Rule 4(a) of the Federal Rules of Appellate Procedure requires that a notice of
                                  27   appeal “be filed with the district clerk within 30 days after the entry of the judgment or
                                  28   order appealed from.” Fed. R. App. P. 4(a)(1)(A). Rule 4(a)(5) allows a motion for an
                                            Case 5:17-cv-04000-BLF Document 56 Filed 12/10/20 Page 2 of 2




                                   1   extension of time if the party requests it within thirty days of the expiration of the time to
                                   2   file the notice and shows excusable neglect or good cause. Fed. R. App. P. 4(a)(5). The
                                   3   extension must be for no later than thirty days after the original deadline, or fourteen days
                                   4   after the entry of the order granting the motion, whichever is later. Id.
                                   5            Since judgment was entered on November 2, 2020, Plaintiff had until December 2,

                                   6   2020, to file a timely notice of appeal. Fed. R. App. P. 4(a)(1). Accordingly, Plaintiff’s

                                   7   motion for extension of time is timely under the mailbox rule. Id.; Dkt. No. 55-2. Having

                                   8   also shown good cause, Plaintiff’s motion is GRANTED.

                                   9            Plaintiff must file his notice of appeal no later than either January 1, 2021, (30

                                  10   days after the original deadline of December 2, 2020), or fourteen days after the date

                                  11   this order is filed, whichever is later.

                                  12            This order terminates Docket No. 5.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14   Dated: _December 10, 2020______                    ________________________
                                                                                          BETH LABSON FREEMAN
                                  15                                                      United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Granting Ext. of Time to File Appeal
                                  25   PRO-SE\BLF\CR.17\04000Miranda_eot.appeal

                                  26

                                  27

                                  28                                                  2
